Educating the children of migrants (short presentation)
The next item is a short presentation of the report by Mr Takkula, on behalf of the Committee on Culture and Education, on educating the children of migrants.
rapporteur. - (FI) Mr President, it is the ethical obligation of the European Union to ensure that everyone, including the children of migrants, has the right to a good education. Each child must have the right to receive an education, which must be free and compulsory, at least at basic level. Children should be able to receive a general education that fosters equal opportunities to develop their abilities - their individual power of discernment and sense of moral and social responsibility - so that they might grow as well-balanced, responsible members of society.
Those responsible for the education and supervision of children should regard what is best for the child as their guiding principle. This of course starts in the home and with the parents, but schools and society also need to be in a supporting role in children's upbringing, thereby allowing pupils to develop their personalities more wholly.
I have been concerned about the studies that have been recently published on the children of migrants. They suggest that in some places it has been very difficult for them to go to school and that in some societies efforts have been made to establish schools that cater exclusively for the children of migrants. The result has been, of course, that families have moved their children from the local school so that they would not need to be in the same school as the children of migrants. This is a regrettable situation and has led to very poor educational standards and school results among the children of migrants. Another outcome has been the very fast turnover of teaching staff in those schools with a high concentration of migrant children.
This is not the development we had hoped for, and we must establish conditions where the children of migrants can integrate into society in the best possible way. We should also ensure that schools have adequate resources, by which I mean quantitative resources in terms of teaching staff and also financial resources, and we need to take responsibility for the development of teacher training and, furthermore, in-service teacher training. To be able to take care of migrant children in an integrated, sustainable way we need a comprehensive approach. We also need special investment and additional resources for teacher training and the entire educational system.
I know that this is an issue that falls within the competence of each Member State, but it is also through transparent coordination on the part of the European Parliament and the European Union that we should encourage the Member States to act, because I believe that we all want migrant children to have a good education and be able to integrate into society. This way we can avoid the regrettable trend in social exclusion that we are witnessing today in the case of many migrant children. The fact is that this often leads to unemployment and, moreover, crime, as well as a lot of other unwanted consequences.
It is also a matter of concern from the point of view of the free movement of labour within the European Union that people residing in the Member States of the EU will not want to move to another country or work abroad because it is impossible to arrange good, proper schooling and good quality teaching for their children there. That is why we need to focus attention on this issue and ensure that there is an adequate system of high-level, good quality education for every child and young person in each of the Member States of the European Union.
Children and young people are our future - the most valuable asset we have. Their name is 'Today', not 'Tomorrow', and so I hope that we in the European Union will be able to share the common principle whereby every child has the right to an integrated, secure tomorrow and a good education.
Vice-President of the Commission. - (DE) Mr President, honourable Members, I welcome this own-initiative report and, above all, on my own behalf and that of my colleague Commissioner Figel', wish to thank Mr Takkula, the rapporteur, and the Committee on Culture and Education for the work they have put in.
The European Commission shares the honourable Member's belief that the growing number of children with a migrant background presents the education systems of the majority of our Member States with considerable challenges.
Education is the key issue in the integration process. The acquisition of qualifications is indispensable if we want to ensure the future of our citizens in a knowledge-based society, a society increasingly subject to competition. Yet it is equally important that schools, as a social experiment, provide the basis for mutual knowledge and mutual understanding, which is crucial to improving our coexistence.
Currently, however, pupils with a migrant background in Europe face great problems. Migrant children are often confronted with a twofold challenge: on the one hand, insufficient knowledge of the language of the host country and, on the other, a low socio-economic status. Compared to native pupils, many migrant children perform poorly at school and have higher school drop-out rates and lower rates of enrolment in higher education.
Therefore, the report rightly emphasises the importance of giving migrant children proper help in learning the language of the host country, whilst also promoting their native languages and cultures. Participation in pre-primary education is also important, in order to achieve successful integration into education systems at an early stage and eliminate socio-economic and linguistic disadvantages. Teachers should, at all events, have the necessary qualifications, which are so important for a multicultural environment. Mobility should also be a key component of teacher training and professional development.
I am delighted that there is such a broad consensus on these issues. I believe that we are also agreed that we now need to put our good intentions into practice and really improve the educational opportunities of migrant children. Thus we should support the Member States so as to ensure a high quality of education for all and, at the same time, actively prevent the socio-economic segregation of pupils. We should assist Member States in enabling schools to master the diverse requirements so as to turn the original challenge of the multicultural society and multilingualism into an advantage for these schools.
Of course, the substance and organisation of school systems are purely national competences, and the Commission does not intend to encroach on these competences in any way. I must say, though, that the successful integration of migrant children is something that concerns Europe as a whole. We have a great deal to learn from one another, and we can learn a great deal from one another. We are sure that your report represents an important step towards showing what specific action can be taken to help the Member States in this field.
The item is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - The topics of education and migration are closely related because both migration within the European Union and immigration into the EU have considerably increased over recent years and there are a number of issues that we should observe more carefully in the future.
I also support the idea that the Directive 77/486/EC is outdated. Let us remember that this Directive dates from 1977 and the European Union has been changing ever since. To give just an example, my country (Romania) joined the EU over 20 years later, and I feel that this Directive does not offer a solution to our problems. The migration related issues have dramatically increased over recent years, and I support Mr Takkula's idea to amend this Directive. I would even go one step further and suggest there be a new Directive dealing with the education of the children of migrants.
The growing rate of migration in the EU, including internally, has a number of important repercussions from a cultural, economic and social perspective. In this respect, it is vitally important to guarantee migrants equal opportunities and to focus greater attention on combating discrimination against them. On this point, the situation of the Roma, whose issues represent a special case and a degree of difficulty in a league of their own, speaks for itself.
I also want to draw attention to the repercussions on labour force mobility from the difficulties experienced by the children of those working abroad in integrating into a foreign educational environment.
For this reason, supporting the children's quickest possible integration may play an important role in preventing migrants becoming ghettoised, especially as it has been observed that the education level and social and economic situation of migrants' children are worse than those of the other children, hence the need for some impetus in this area. The better the conditions provided for them to integrate as quickly as possible into the foreign education environment, the greater their chances of success in their education and in the labour market.
At the same time, however, learning the language of the host country and becoming locally assimilated must not mean abandoning their own cultural heritage.
One of the European Union's basic principles is the freedom of movement, which allows citizens to work, study and travel to another country. It is important for us to consider the social integration of internal migrants as a responsibility for the whole of society. The education of migrants' children is a step in this direction.
The education of migrants' children must be looked at from the perspective of improving how European society operates on a day-to-day basis and as cultural enrichment. With this in mind, I think that cooperation must be established between the host country and country of origin, whereby the country of origin is actively involved in preserving its language and culture.
We support the introduction of immigrants' native language as a second foreign language into the host country's school curriculum where there are large immigrant communities. The recruitment of teaching staff from the relevant communities is one way for us to ensure that these children have contact with the culture of their country of origin and that the experiences derived from immigration are shared.
The Commission's Green Paper raises a number of questions about one of the major issues which Member States are faced with at the moment: the education of migrants' children. There are a huge number of Romanian children who live with their families in other Member States and it is important for them to preserve their identity and to be offered the chance to study both the language of the country they are living in and their mother tongue. We must support tolerance and understanding and jointly find solutions to ensure education is provided in migrants' mother tongues. These children must have the same rights as other children. It is well known that their precarious economic situation can lead to isolation, dropping out of school and violence. This is precisely why we need to support Member States in finding solutions. Children are the most precious resource we have. They represent the future of our society, no matter what background they come from.